Citation Nr: 9935777	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-13 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether achievement of a vocational goal under 38 U.S.C.A. 
Chapter 31, is reasonably feasible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from October 1985 to 
February 1989.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 determination by the 
Vocational Rehabilitation and Counseling (VR&C) Division of 
the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In the March 1998 determination letter, the veteran was 
notified that he was not entitled to vocational 
rehabilitation training benefits because it was not 
reasonably feasible for the veteran to achieve a vocational 
goal.  

In order to find that the achievement of a particular 
vocational goal is reasonably feasible, the facts must show 
that the effects of the veteran's disabilities, when 
considered in relation to his circumstances, do not prevent 
successful pursuit of a vocational rehabilitation program and 
successful employment.  38 C.F.R. §§ 21.35, 21.53(d) (1999).  
The criteria of feasibility are:  (1) a vocational goal must 
be identified; (2) the veteran's physical and mental 
conditions must permit training to begin within a reasonable 
period; and (3) the veteran must possess the necessary 
educational skills and background to pursue the goal.  
38 C.F.R. § 21.53(d).  A finding that achievement of a 
vocational goal is infeasible without a period of extended 
evaluation requires compelling evidence which establishes 
unfeasibility beyond any reasonable doubt.  38 C.F.R. 
§ 21.53(e)(1), (2) (1999).

It is noted that by rating decision dated December 1997, the 
veteran was awarded service connection for schizophrenia and 
assigned a 100 percent disability evaluation.

At his personal hearing before the undersigned Member of the 
Board in June 1999, the veteran presented evidence that he 
had been attending college classes in pursuit of a nursing 
degree under the Veterans' Educational Assistance program, 
38 U.S.C.A. Chapter 32.  The veteran also testified that he 
was currently seeing a private psychiatrist every two weeks.  
A June 1999 statement from the veteran's treating 
psychiatrist, Dr. Jean Oelschlager, M.D., was also submitted 
in which the physician indicated that the veteran "is 
capable of pursuing further education."  Thus, the Board 
finds that the RO should attempt to obtain the veteran's 
treatment records and college transcript records.

There is also some indication of record that the veteran is 
currently receiving Social Security disability benefits.  In 
this regard, the Board notes that the requirement to assist 
the veteran in obtaining available records includes obtaining 
records relating to the Social Security Administration's 
(SSA) determination that a veteran is disabled.  The United 
States Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1999) (Court) 
has stated that, although the SSA's decision regarding the 
appellant's unemployability is not controlling for VA 
determinations, it is pertinent.  Collier v. Derwinski, 1 
Vet. App. 413 (1991).  Under 38 U.S.C.A. § 5106 (West 1991), 
the SSA, as well as any other Federal department or agency, 
shall provide such information to the Secretary as the 
Secretary may request for purposes of determining eligibility 
for or the amount of said benefits or verify other 
information with respect thereto.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  The Court has also held that SSA's 
administrative law judge's decision is evidence which cannot 
be ignored and to the extent its conclusions are not 
accepted, reasons and bases should be given therefor.  
Collier, supra.  Therefore, the Board has a duty to obtain 
and associate with the claims folder both the veteran's 
Chapter 32 (educational benefits) folder and SSA records as 
they are pertinent in accurately determining the feasibility 
of the veteran's vocational goal.  

In light of the foregoing, this claim is REMANDED to the RO 
for the following further development:

1.  After obtaining the necessary 
authorization forms from the veteran, the 
RO should obtain records of treatment 
records from Dr. Jean Oelschlager, M.D. 
as well as the veteran's college 
transcript records.  These records should 
be associated with the claims file.  

2.  The RO should ascertain whether the 
veteran is receiving Social Security 
benefits and, if so, obtain from the 
Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  The RO should obtain the veteran's 
Chapter 32 folder and associate it with 
the claims folder.

4.  After completion of the above 
development, the veteran's Chapter 31 
folder, claims folder, and Chapter 32 
folder should then be returned to the VA 
vocational counseling psychologist for 
reevaluation and determination as to the 
reasonable feasibility of the veteran's 
achievement of a vocational goal under 
Chapter 31, Title 38, United States Code, 
taking into consideration all of the 
applicable laws and regulations.  

5.  If the action taken is adverse to the 
veteran, he should be furnished a 
supplemental statement of the case (SSOC) 
that contains a summary of the relevant 
evidence and a citation and discussion of 
all applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that SSOC before the claim 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

